ACCEPTED
                                                                                                     14-18-00183-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                   5/17/2018 2:29 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                             FOURTEENTH COURT OF APPEALS
                                   HOUSTON, TEXAS

MELINDA REID                       §                                             FILED IN
                                                                          14th COURT OF APPEALS
                                   §                                         HOUSTON, TEXAS
vs.                                §                         No. 14-18-00183-CV
                                                                          5/17/2018 2:29:03 PM
                                   §                                      CHRISTOPHER A. PRINE
RITA WARREN-MICHAELS,              §                                               Clerk
Individually and as TRUSTEE OF THE §
WARREN FAMILY REVOCABLE TRUST §


                                  MOTION TO DISMISS


TO THE HONORABLE COURT:

       COMES NOW Appellant, Melinda Reid, by Michael C. Wynne, by and through her attorney

of record in the above-styled cause, and moves the Court to dismiss this appeal without prejudice

to the refiling of same. The parties would show unto the Court that there parties have entered into

a compromise agreement, and that the costs of court may be taxed against the party whom incurred.

                                             Respectfully submitted,

                                             WYNNE & SMITH
                                             707 W. Washington
                                             P.O. Box 2228




                                                     State Bar No. 22110800

                                             ATTORNEYS FOR APPELLANT




MOTION TO DISMISS - Page I
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and fore oing document has been
served upon all counsel of record via e-service on this ~ay of                             , 2018.




MOTION TO DISMISS - Page 2